                        Case 2:19-cv-00059-LGW-BWC Document 126 Filed 06/14/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                    Southern District of Georgia
                  Cassandra Passmore

                                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE

                                                                                                      CV219-59
                                               V.                                 CASE NUMBER:
                  Travelers Casualty And Surety Company

                                   Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
            ✔
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     in accordance with said verdict that judgment is hereby entered in favor of the plaintiff, Cassandra
                     Passmore, and against the defendant, Travelers Casualty and Surety Company, in the amount of
                     $3,512.10. Costs to be taxed by the Clerk .




           Approved by: ___
                        ________________________________
                          _______________________________




           June 14, 2021                                                        John E. Triplett, Clerk of Court
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/2020
